One Hundred Eleventh Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nineS. 615IN THE SENATE OF THE UNITED
		  STATESAN ACTTo provide additional personnel authorities
		  for the Special Inspector General for Afghanistan
		  Reconstruction.1.Additional personnel authorities for the
			 Special Inspector General for Afghanistan ReconstructionSection 1229(h) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 381) is
			 amended by striking paragraph (1) and inserting the following:(1)Personnel(A)In generalThe Inspector General may select, appoint,
				and employ such officers and employees as may be necessary for carrying out the
				duties of the Inspector General, subject to the provisions of title 5, United
				States Code, governing appointments in the competitive service, and the
				provisions of chapter 51 and subchapter III of chapter 53 of such title,
				relating to classification and General Schedule pay rates.(B)Additional authorities(i)In generalSubject to clause (ii), the Inspector
				General may exercise the authorities of subsections (b) through (i) of section
				3161 of title 5, United States Code (without regard to subsection (a) of that
				section).(ii)Periods of appointmentsIn exercising the employment authorities
				under subsection (b) of section 3161 of title 5, United States Code, as
				provided under clause (i) of this subparagraph—(I)paragraph (2) of that subsection (relating
				to periods of appointments) shall not apply; and(II)no period of appointment may exceed the
				date on which the Office of the Special Inspector General for Afghanistan
				Reconstruction terminates under subsection
				(o)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate